Citation Nr: 0636811	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-43 800 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for VA benefits. 




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel








INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.


FINDING OF FACT

The veteran had no recognized service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States of America.


CONCLUSION OF LAW

There is no legal authority for entitlement to VA benefits 
for the appellant.  38 U.S.C.A. §§ 101(2), 107, 5107(a), 
5107A (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.159, 
3.40, 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006)).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for benefits(in that instance, nonservice-connected pension, 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).

Moreover, the regulations provide that VA will refrain from 
providing assistance in obtaining evidence when the appellant 
is ineligible for the benefit sought "because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal entitlement."  38 C.F.R. § 3.159(d).  

As the law (i.e., the appellant's basic eligibility) is 
dispositive in the instant claim, the VCAA is not applicable.

The appellant contends that he is entitled to VA benefits.  
Various VA regulations, however, set forth the requirements 
for both service-connected and nonservice-connected benefits, 
and all include a basic requirement that the person who 
served during military service be a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence 1) is a document issued by the 
service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

Of record are numerous documents relating to the claimant in 
this case as well as documentation relating to another 
individual who has the same name.  A detailed comparative 
worksheet accompanies the claims file showing the differences 
between the two individuals to include birth dates, parents' 
names, and claims numbers. 

In July 2004, the National Personnel Records Center (NPRC) 
certified that the appellant had no recognized service as a 
member of the Philippine Commonwealth Army including in the 
recognized guerrillas, in the service of the United States of 
America.  The NPRC has also responded to the VARO's request 
for certification of service for the other individual with 
the same name, and that documentation is also of record for 
comparative purposes.

The Board has no reason to question the service department 
certification with regard to the claimant in this case.  It 
appears that the certification contains needed information as 
to length, time, and character of service, and is genuine and 
the information contained in it is accurate.

Because the law precludes basic eligibility for VA benefits 
based on his lack of appropriate service, his claim is denied 
as a matter of law.


ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his claim is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


